DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an application filed on 12/23/2019.
Claims 1-7 are pending for examination.

Claim Objections
Claim 1-6 are objected to because of the following informalities: Claim 1 ends with a period in the middle of a claim before the last limitation in line 12 and the period should be replaced with “; and” . Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kojima et al. (US Pat. No. 5,796,228 and Kojima hereinafter).
As to Claim 1, Kojima in his teachings as shown in Fig.1-13 discloses a driving device (See Col.1, Line 8-10) comprising:
a voltage controller (4) configured to cause an electric power converter (10) to apply a drive voltage to an electric motor (1) by controlling an operation of the electric 
a parameter setter (3) configured to set at least one of a rotation speed (K20, Ɯr) of the electric motor (1) and a parameter related to the rotation speed ((J1) of the absolute position detector 2) as speed information (See Col.1, Line 39-50).
a phase adjuster (49) configured to adjust a phase of the drive voltage in such a manner that an index (Ɵ1) calculated based on a current flowing (K21) in the electric motor and the speed information set (K20) in the parameter setter becomes smaller (See Col.6, Line 55-67).
As to Claim 2, Kojima discloses the driving device according to claim 1, wherein 
the parameter setter (3) calculates the rotation speed of the electric motor as the speed information (See Col.1, Line 39-43), and
the phase adjuster (49) sets a ratio of the current with respect to the rotation speed as the index (See Col.6, Line 55-67).
As to Claim 5, Kojima discloses the driving device according to claim 1, comprising an integrated circuit (43 and 49) in which the voltage controller, the parameter setter, and the phase adjuster are installed (See Col.6, Line 20-22).
As to Claim 6, Kojima discloses the driving system comprising: 
the driving device according to claim 1; 
the electric power converter (10); and 

As to Claim 7, Kojima in his teachings as shown in Fig.1-13 method of driving an electric motor (See Col.1, Line 8-10), the method comprising: 
converting input electric power into A/C electric power having desired voltage and frequency by an electric power converter (10) , and supplying the converted electric A/C power to the electric (1) motor (See Col.2, Line 6-18); 
detecting a current flowing (11) in the electric motor (See Col.2, Line 9-12);
 setting at least one of a rotation speed (3) of the electric motor (1) and a parameter related to the rotation speed (((J1) of the absolute position detector 2) as speed information (See Col.1, Line 39-50); and 
adjusting a phase of a drive voltage (49) applied to the electric motor (1) from the electric power converter in such a manner that an index (Ɵ1) calculated based on the detected current (K21) and the set speed information (K20) becomes smaller (See Col.6, Line 55-67).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kojima in view of Kurosawa et al. (US Pub. No. 2018/0183365 A1 and Kurosawa hereinafter).
As to Claim 4, Kojima discloses the driving device according to claim 1, the parameter setter (3) that calculates the speed information (K20, Ɯr) and the phase adjuster (49) sets the index (Ɵ1) using a value obtained by multiplying the current (K21) with the parameter corresponding to the time (the phase adjuster 49 includes a time detection as shown by 45 of Fig.2 and see also Col.6, Line 43-54), however, it doesn’t explicitly disclose:
the parameter setter calculating a parameter corresponding to a time which is an inverse of the rotation speed as the speed information
Nonethless, Kurosawa in his teachings as shown in Fig.1-Fig.27 discloses that energization of the motor SPM is controlled based on this energization timing signal TIM. The PLL controller PLLCT also generates a rotational cycle count value NCNT. The rotational cycle count value NCNT is a value that is obtained by converting a time proportional to one cycle of the BEMF (that is, a rotational cycle of the motor SPM) into a count value of the reference clock in the digital control. The rotational cycle count value NCNT is inversely proportional to an angular frequency (W) of the motor SPM (See [0059]).
.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kojima in view of Mori et al. (US Pub. No. 2006/0055352 A1 and Mori hereinafter).
As to Claim 3, Kojima discloses the driving device according to claim 1, wherein 
the electric power converter (10) , the voltage controller (4) controls the drive voltage applied to the electric motor (1) (See also Col.2, Line 6-18), 
the parameter setter (3) calculates the rotation speed of the electric motor as the speed information (See Col.1, Line 39-50)), and
 the phase adjuster sets (49), as the index (Ɵ1) (See Col.6, Line 55-67)
However, it doesn’t explicitly disclose: 
a switching element, controlling on/off timing of the switching element of the electric power converter and the phase adjuster sets, as the index, a value obtained by multiplying the ratio of the current with respect to the rotation speed with a duty ratio of a command relating to the on/off timing of the switching element 
Nonethless, Mori in his teachings as shown in Fig.1-Fig.40, and at least shown in Fig.1 that the electric power converter (20) includes a switching element (21-26), controlling on/off timing (PWM control/commutation) of the switching element (21-26) of the electric power converter (20) and the phase adjuster sets (40), as the index (output 
Therefore, it would have been obvious before the effective filing date of the current application for the power control to include switching elements and the phase adjuster to control with respect to the rotation speed and with duty ratio of a command relating to the on/off timing of the switching element by Mori within the teachings of Kojima in order to control the phase of the drive control signal based on the speed signal and the phase difference signal (See [0021]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981.  The examiner can normally be reached on 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GABRIEL AGARED/Patent Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846